) Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 1 of 34

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

“Gil7+’ AMENDED"

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

\

FPRON b. PORTER .

Inmate ID Number: 437720¥

( Write the full name and inmate ID

number of the Plaintiff.)
Case No.: 4:19-cv-00126-WS-MAF

V.

SHOWK S-2NCH, EF DE , Jury Trial Requested?
WYES oNO

(Write the full name of each
_ Defendant who is being sued. If the

ay

 

 

 

names of all the Defendants cannot
a th hove. pl i PROVIDED TO
fit in the space above, please write if SANTA ROS! Cr!
“see attached” in the space and ; |
attach an additional page with the 2 AUG 19 2023
full list of names. Do not include | FOR Wie
addresses here.) ar iB
/
POLED USDC FLND TL
sicP 21°20 pwGtid

NDEFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner |
ClerkAdmin/Official/Forms
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 2 of 34

I. PLAINTIFF:
State your full name, inmate number (if applicable), and full mailing address in the
lines below:
Name of Plaintiff: AARON C. PORTER
Inmate number: L33704
Prison or Jail: Prison
Mailing address: Wakulla Correctional Inst.- Annex
110 Melaleuca Drive |
Crawfordville, Fl. 32327
II. DEFENDANT(S):

- State the name of the Defendant in the first line, official position in the second line,

 

place of employment in the third line, and mailing address. Do the same for every
Defendant:
(1) Defendant’s name: Mark S. Inch .
Official Position: Secretary of FDOC
Employed at: Florida Department of Corrections
501 South Calhoun Street
Tallahassee, Florida 32349
Sued in His Official Capacity and Individual Capacity

 

(2) Defendant’s name: Z. Culpepper
. Official Position: Secretary of FDOC
Employed at: Florida Department of Corrections
501 South Calhoun Street
Tallahassee, Florida 32349
Sued in His Official Capacity and Individual Capacity
(3) Defendant’s name: M: Workman
Official Position: Chairperson of State Classification Office
2

 

 
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 3 of 34

Employed at: Florida Department of Corrections
501 South Calhoun Street
Tallahassee, Florida 32349
Sued in His Official Capacity and Individual Capacity

 

 

 

(4) Defendant’s name:_Y, Holms
Official Position: Vice-Chairperson (SCO)
Employed at: Florida Department of Corrections
501 South Calhoun Street
Tallahassee, Florida 32349
Sued in Her Official Capacity and Individual Capacity

 

 

 

(5) Defendant’s name: C. Russell
Official Position: Columbia C.I. State Classification Officer
Employed at: Florida Department of Corrections
501 South Calhoun Street
Tallahassee, Florida 32349 and/or
Columbia Correction Institution
253 S.E. Corrections Way
Lake City, Fl. 32025
Sued in her Official Capacity and Individual Capacity
TH. EXHAUSTION OF ADMINISTRATIVE REMEDIES

. Exhaustion of administrative remedies is required prior to pursuing a civil

 

 

 

 

 

rights action regarding conditions or events in any prison, jail, or detention
center. 42 U.S.C. § 1997e (a). Plaintiff is warned that any claims for which the
administrative grievance process was not completed prior to filing this lawsuit
may be subject to dismissal.

IV. PREVIOUS LAWSUITS

 
uo A
‘ 4d, \

Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 4 of 34

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT
IN THE DISMISSAL OF THIS CASE. IF YOU ARE UNSURE OF ANY PRIOR
CASES YOU HAVE FILED, THAT FACT MUST BE DISCLOSED AS WELL.
A. Have you initiated other actions in state court dealing with the same or
similar facts/issues in this action?
Yes ( ) No ‘Ce
1. Parties to previous action: :
(a) Plaintiff(s):
(b) Defendant(s):
2. Name of judge: Case No:

 

 

 

3. County and judicial circuit:

 

4. Approximate filing date:

 

5. If not still pending, date of dismissal:

 

6. Reason for dismissal:

 

7. Facts and claims or case:

 

_ B. Have you initiated other actions in federal court dealing with the same

or similar facts/issues in this action? |

 

 

 

 

Yes (4S No( )
1. Parties to previous action:
(a) Plaintiff(s): Ago ¢. AAKTER 3 A2CV- FA7- B0-TK
‘AOCV- 230-MU-HIC
(©) Defendant(s): HU et E7 AK “G-Bbev. B33 - tl ME
2. Name of judge: a Case No: 5: RO CV- 139-7KGl: fd F

 

 

3. County and judicial circuit: fedthhe. ECA aL rAilAblbsséé {1b} off LRA |
4. Approximate filing date: SLL 1 g_ Ue [20- Vite LO SLL [20

5. If not still pending, date of dismissal: Yes, 0G ( At//

6. Reason for dismissal: LENO (fll)

7. Facts and claims ofcase: s&5 #k1serv CONDUCT HOA

¥.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 5 of 34

C, Have you initiated other actions (besides those listed above in Questions
(A) and (B) in either state or federal court that relate to the act or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it
involved excessive force or some other wrong?)
Yes (/) No( )
If YES, describe each action in the space provided below. If more than one action,
describe all additional cases on a separate piece of paper, using the same format as
below.
1. Parties to previous action:
| (a) Plaintiff(s): See Continuance Pages:
(b) Defendant(s):
2. Name of judge: Case No.:

 

3. County and judicial circuit:

 

4. Approximate filing date:

 

5. If not still pending, date of dismissal:

 

6. Reason for dismissal:

 

7. Facts and claims of case:

 

(Attach additional pages as necessary to list cases.)
D. Have you ever had any actions in Federal Court dismissed as frivolous,
malicious, failing to state a claim, or prior to service? If so, identify and
every case so dismissed:
Yes (4) No( )
If YES, describe each action in the space provided below. If more than one action,
describe all additional cases on a separate piece of paper, using the same format as

below.
rm

Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 6 of 34

1. Parties to previous action:
(a) Plaintiff(s): See Continuance Pages:
(b) Defendant(s): . |

2. Name of judge: Case No.:

 

 

3. County and judicial circuit:

 

4. Approximate filing date:

 

5. If not still pending, date of dismissal:

 

6. Reason for dismissal:

 

7, Facts and claims of case:

 

8. Facts and claims of case. N/A
CONTINUATION OR ATTACHMENT OF:
IV. PREVIOUS LAWSUITS: C
The Plaintiff has initiated at least (16) State Court Cases, some relating to
his (Criminal Conviction) and several mandamus that was consolidated five cases
into one:
1. Three (3) in Hillsborough County: Case Nos.: 2017-CA-1950, 2017-CA-320:
2, One (1) in Okeechobee County: Case No.: 2017-CA-15 (relating to criminal
case.) .
3. Ten (10) in Leon County, all of the “2012” cases were consolidated as one case
as follows: Case No(s): 2012 -CA-3473; 2012 -CA-3472; 2012-CA-3471; 2012-
CA-3469 and 2012-CA-3468. All these cases are one case. Case No.: 2013-SC-
2198; 204-SC-1773; 2015-Appellant-11; 2016-SC-687 and 2016-CA-2862.
4. One (1) Broward County Case NO.: 2014-SC-23567. |
5. One (1) Taylor County Case No.: 2016-SC-73.
6. One (1) Santa Rosa County Case No.: 2012-SC-1242.
7. One (1) Sumter County Case No.: 19-SC- 182. (Pending, filed 3/21/19)
8. One (1) Marion County Case No.: 19-1277-SC. (Pending, filed 3/11/19)
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 7 of 34

Pm
:

NOTE: The Plaintiff is not sure if the Court wish for him to list all of his |
Appellate cases in the 2"? DCA relating to his criminal conviction, but there at least
(10) such cases, in addition to (1) civil appeal, Case No.: 2D17-2500.
CONTINUATION OR ATTACHMENT OF: (2

IV. PREVIOUS LAWSUITS:

The Plaintiff has had several actions in federal court that was dismissed
without prejudice, frivolous or as failing to state a claim as follows:

1. Porter v. Broward Co. Sherriff’s Office, et. al.

02-6063-CIV-ZLOCH

Dismissed: 9/13/2002: § 1915

2. Porter v. Darry Mitchell, et. al.

03-60920-CIV-Marra

Dismissed: 7/8/2002. § 1915(g)

3. Porter v. Broward Co. Sherriff’s Office, et. al.

-03-60932-CIV- Gold

4. Porter v. Judge Imperata, et. al.

3-61128-CIV-Marra

Dismissed: 7/8/2003 § 1915(g)

5. Porter v. Broward Co. Sherriff’s Office, et. al.

03-61191-CIV-Altonatia

6. Porter v. Broward Co. Sherriff’s Office, et. al.

03-61351-CIV-Jordan

Dismissed: 8/4/2003

7. Porter v. Broward Co. Sherriff’s Office, et. al.

03-613252-CIV-Gold

Dismissed: 2/11/2004: § 1915(g)

8. Porter v. Jones, et. al.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page’8 of 34

1:15 CV12-MW/GRD
_ Dismissed: 2/17/2016, without prejudice: Abuse of Jud. Process.
’ STATEMENT OF THE FACTS:
State briefly the FACTS of this case. Describe how each Defendant was involved
and what each person did or did not do which gives rise to your claim, in
describing what happened, state the names of persons involved, dates, and places.
Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may
make copies of this page if necessary to supply all the facts. Barring extraordinary
circumstances, no more than five (5) additional pages should be attached. (If there.
are facts which are not related to this same basic incident or issue, they must
be addressed in separate civil rights complaint.)
1.) The Plaintiff further in good faith, certifies that he is a “three-strike” filer.
However, meets the expectation based on the specific facts in this complaint and
the active ongoing episodic, serial and serious physical injury, and pattern of
misconduct, the sexual abuse, batteries, assaults, failure to protect, and deliberate
indifference, evidencing a likelihood of imminent danger of physical injury, or
death.
2.) The Plaintiff is currently a prisoner in the care, custody and control of the
Defendants herein acting under the color of State Law, Florida Department of —
Corrections. The Plaintiff is currently serving a life sentence for armed robbery,
having been sentenced in 2010, and has been in FDOC since.
3.) Relevant to this action, the inmate classification is comprised of two primary
operational components which have been established to provide uniformity and
consistency in both the department developing and implementation of
classification policies and procedures. (It is noted, the “ICT" Defendants are the
first components, and the “SCO” Central Office Defendants is the second.)

8
Case 4:19-cv-00126-WS-MAF. Document 62 Filed 09/21/20 Page 9 of 34

4.) These two components are the State Classification Office and components have
[specific authority] and [responsibility] relative to the operation and management
of the inmate classification.
5.) By policy, the State Classification Office shall be composed of a chairperson, a .
vice-chairperson and other members as designed by the chief of classification and
central records. The State Classification Office (SCO) refers to a staff member at
the central office level who is [responsible] for the [review] of inmate
[classification decisions] duties include [approving] or [reject]ing the Institutional
Classification Team (ICT) recommendations.
6.) The Institutional Classification Team refers to the team consisting of the
Warden or Assistant Warden, Classification Supervisor, a Correctional Officer
Chief, and other members as necessary when appointed by the Warden or
designated by ‘rule, the ICT is [responsible] for making work, program, [housing]
and [inmate status decisions] at a facility and making [other] [recommendations] to
the State Classification Office (SCO).
7.) Between May and June of 2015, while at Taylor C.I., Plaintiff was aggravated
battered by several gang members by being stabbed in the face. The Plaintiff had
been labeled a “snitch,” “the police,” as it was said he assisted the gang (Security
Threat Group) (STG) sergeant at Taylor C.I. The Institutional Classification Team
(ICT) recommended a “resolved protection” transfer, and the State Classification
Office (SCO) “approved” the transfer. The Plaintiff did need, and received medical
attention.
8.) The Florida Department of Corrections has a history of its members and
officials bring in and selling to prisoners, contraband, drugs, and specifically, cell-
phones. As a direct result, Plaintiff is located and harmed. |
9.) The Defendants (SCO) Workman and Holms, had the Plaintiff transferred to
another handpicked, gang infested institution and staff, abuse, Gulf Correctional

9

 
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 10 of 34

Institution. Because of Defendants Inch, Workman Holms (among others)
actions/inactions and deliberate indifference, in November and December 2015,
(through cell phone contact from inmate gang members from one institution to
another) a “hit” was placed on the Plaintiff. While at Gulf C.L, the Plaintiff was

beat by several inmates, sexually battered at knife point by his cellmate Ferride

 

Burch, setup with a knife, and abused by Staff members. The Plaintiff was labeled
a “snitch” by officers. The ICT i __. Ponder and Brown was on notice of
abuse and that Plaintiff had arrived there from Taylor C.I., as a victim of a stabbing
by gang members. Despite this,;z¢@7,  : Ponder and Brown, simply rejected
request for a protection unit, and recommended a mere “resolved protection”
transfer to another hand pick institution. The Plaintiff specifically requested a.
protection unit advised zzz ~' Ponder and Brown he could encounter the
people again, the chairman, Ponder, responded, “Well you can check in again.”
The Defendants SCO, Workman and Holms despite their notice of obvious harm
that would follow, approved the ICT recommendations.
10.) As a result of Defendants Workman and Holms actions or inaction coupled
with Defendant Inch unwritten policy or custom. In January of 2016, within weeks
of arriving at Jackson Correctional Institution another gang infested institution,
Plaintiff was intentionally housed with a gang member. Word followed to Jackson
C.I. and while in confinement, the orderly, (a gang member) passed a weapon and
a note to Plaintiff's cellmate instructing him to harm the Plaintiff. In this case,
Plaintiff intercepted the note and, turned it in to the confinement staff. This
attempted assault resulted in Plaintiff's request for (Fourth) protection request.
Despite notice of a pattern of ongoing acts and Plaintiff request specifically for
protection unit, | 7; WE “IcT merely recommended a “resolved protection”
transfer. The Defendants SCO Workman and Holms in deliberate indifference, and
failing to protect, these Defendants merely approved another harmful transfer.

10
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 11 of 34

11.) The Plaintiff was transferred at Calhoun C.I. and on or about April and May of
2016, the Plaintiff was located and a “hit” was in the making. There was a gang
member who was allowed access to personal information and advised the Plaintiff

his time was numbered, The matter was reported to Assist. Warden M. Neal and a

 

request for protection was made.
An inmate law clerk who was also a gang member, advised the Plaintiff he
was going to'stab him once Plaintiff was released from confinement. This was
reported to the Assist. Warden M. Neal. In July of 2016 while Plaintiff was housed
alone in confinement, and pending a protection review by ICT, he was given a
cellmate named, Robert Johnson, (Known later to be a sex offender). This inmate
disclosed to Plaintiff he was ordered to do a “hit” (kill) on Plaintiff, by the Bloods.
The Plaintiff notified staff, he and Johnson provided statements. Despite this,
Plaintiff still notified staff he was in fear of housing with Johnson, as Johnson had
been sexually harassing and assaulting him. Despite this, Johnson and Plaintiff
were kept housed together.
12.) On July 26, 2016, the ICT held a protection hearing and was advised of the
current (PREA) issues with Johnson. The ICT despite this had Plaintiff retuned
back in cell with Johnson, but recommended a “resolved protection” transfer. For
the Bloods, Johnson, in lieu of beating Plaintiff up, inmate Johnson made Plaintiff
perform oral sex on him. (There is a separate federal action relating only to the
sexual assault was filed in the Northern District, Panama City Division.) The
(SCO) merely adopted and approved the ICT recommendation to transfer the
Plaintiff as a “resolved protection,” which is just to another,
‘general institution. In fact, the department treats victims as suspects and ships them
to a worse institution. Despite notice of this being (sixth): : attack,
13.) The Plaintiff was transferred back to Taylor C.I. where he was stabbed just
about (6) months before, see Page # 7 Id. This was start of it all. The Plaintiff had
11
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 12 of 34

family contact the (SCO) and complain. Days later, the Plaintiff was transferred to
Okeechobee C.I. |
14.) That on August 24, 2017, the Plaintiff was transferred to, and arrived at said
institution. The Plaintiff was at Okeechobee C.I. about a month or two before
going to outside court in Hillsborough County for his post conviction proceedings.
The Plaintiff was out for a year, and returned back to Okeechobee C.I. in
November/December of 2017.
15.) In April of 2018, the Plaintiff was sexually assaulted by two inmates who
possessed a weapon, the Plaintiff made a written report. Later, in April 30, 2018, as
the Plaintiff was walking to dinner, three inmate gang members (based on a hit)
stabbed Plaintiff several times in the head, back, and ear. The ICT held a protection
hearing, as all the others had done, recommended a transfer but attempted to
undermined the reason to transfer, the Plaintiff requested a protection unit and
pointed out, this was his (6) transfer. The SCO approved a transfer but did not note
it was a protection transfer, in reckless disregard of Plaintiff’s safety, and denied
him a protection unit.
16.) In June of 2018, the Plaintiff arrived at Marion C.I., a gang infested
institution. Within two weeks, it had been (10) stabbings or assaults. On July 2018,
several gang members assaulted, and extorted, and took all of the Plaintiff's
personal property. (There is a separate small claims case filed related to theft of
property only, in Marion County). The ICT recommended a “resolved transfer’
and the SCO, Defendants Workman and Holmes approved this despite notice of.
this being 7" attack in a general prison population. |
17.) On August 6, 2018 the Plaintiff was transferred to Sumter C.I. (Marion’s sister
institution). Within (1) week, specifically on August 13, 2018, the Plaintiff was
assaulted at knife point by several gang members, who stole Plaintiffs property,
and destroyed a bag of 3000 pages of active legal documents. (A separate small

12
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 13 of 34

claims case filed in conjunction with this case, dealing with property, in Sumter
County). Knowing that all the Defendant’s would do is merely transfer him and
title it a “resolved protection.” The Plaintiff requested release from confinement,
and was released.

18.) On September 12, 2018, gang members attempted to extort Plaintiff, and
knowing that Plaintiff made a report of witnessing gang members with appeared to
be bullets on the compound. The Plaintiff received (8) “resolved protection”
transfer recommended by ICT, and approved by the (SCO), Defendants Workman
and Holms, but denying a protection unit. |

19.) That on November 28, 2018, the Defendants SCO Workman and Holms had

 

 

Plaintiff transferred to Madison C.I. and he arrived on this date. On arriving at
Madison C.I., the Plaintiff was placed in dorm G-2 known y the inmate population
and staff as, “Gangland.” 90% of the dorm is a gang member. Everyone make,
possess and sales homemade knives.

20.) On the very next day, November 29, 2018, as the Plaintiff proceeded outside

 

of G-dorm, he was attacked by gang members and battered in the head with locks.
As this is going on, another inmate, Leonard, Tyrone, is stabbed in his neck and
airlifted to outside medical. The Plaintiff received medical attention, (belatedly)
and his injury was noted. The Plaintiff investigated and learned that inmate
Leonard has been attacked at Columbia C.I. (to which Plaintiff is) and received a
“resolved protection” transfer, arriving to Madison C.I. where we both were
attacked the same day, by same people, at same time, and both Plaintiff and
Leonard was assigned together in G-2, known as “Gangland.” It is also important
to note, the same ICT members Beardon, Anderson, Cox and SCO Defendants
Workman and Holms, who held Plaintiff's protection hearing, also held Mr.
Leonard’s hearing. Mr. Leonard received an actual protection unit transfer while
Plaintiff was treated unfavorable, and received his (8") worthless “resolved

13
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 14 of 34

protection” transfer. This unequal treatment is to say, Plaintiff must wait until he is
almost killed before provided protection will be afforded.

21.) The ICT Beardon, Anderson, and Cox at Madison C.I. on January 11, 2019 as
approved by SCO Defendants Holms, Workman and Inch had Plaintiff transferred
to one of the most dangerous institutions in the State of Florida, with the most
deaths, stabbings, contraband, gangs; and official corruption. ....Columbia C.I. and
called this a “resolved protection.”

- 22.) The Plaintiff arrived at Columbia Correctional Institution Annex on January
11, 2019, and was housed in T-Dormitory intentionally, with an inmate “Jeremiah
Knight,” a very violent inmate who has stabbed a Correctional Captain, killed
inmates and otherwise harmed several prisoners. Additionally inmate Knight is a
part of the same gang who has a “hit” on Plaintiff (the Bloods) and is the same
gang who has continually tracked and harmed Plaintiff. Mr. Knight was allowed
access to his own cell phone, knife, drugs, and was allowed to control T-dorm and
was in a sexual relationship with a Sgt. A. Johnson, who is over T-dorm.

23.) Mr. Knight with access to a cell phone from Sgt. Johnson, and Sgt. Labunt.
Mr. Knight was able to obtain information from staff regarding Plaintiff's last
transfer. With this information, Knight felt Plaintiff was a threat and a “snitch,”
labeled as by Sgt. Labunt and he formed a “hit” now upon Plaintiff to remove him
from Columbia C.L.

24.) From January 11, 2019 —February 20, 2019, the Plaintiff was harassed,
sexually assaulted at knife point, extorted by gang members, abused by staff
among other things, and forced to request protection. See: Case No.: 3:19-CV-
00327 —BJD-JRK, filed 2019 in the US. District Court, Middle District of Florida,
Porter v. Mark Inch, et. al., for further background in the Columbia C.I. violations.

 

14
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 15 of 34

25.) On February 20, 2019! the Plaintiff appeared before the “ICT” members
Herring and Hester and Classification Supervisor for his protection review hearing.
At the hearing, the Plaintiff pled his case and need for protection as demonstrated
herein. These Defendants recommended a transfer out of the region as a resolved
protection; the Defendant C. Russell from Central Office later returned the case to
ICT members for “more information.” |
26.) Despite this, no one came to visit the Plaintiff for further information. On
March 13, 2019, the ICT members Herring, Crawford, and Classification
Supervisor reheard the case and Plaintiff advised of the obvious substantial risk of
a mere “resolved protection transfer.” Despite this, Defendants advised Plaintiff
that he have provided reliable, confirmed evidence that resulted in several inmates
and staff being placed under investigation for drugs, cell phones, among other
misconduct, thus Plaintiff is labeled a “snitch”. Despite this, all Defendants
provided was a “resolved protection transfer” in the same region as Columbia. The
Defendant C. Russell despite her note of obvious substantial risk of further harm or
death, and her position to abate it, failed to do so, and approved the ICT inactions.
27.) On March 22, 2019, the Plaintiff was transferred as a “resolved protection” to
‘Hamilton C.I. another gang infested Institution and placed in the dorm with 80% |
gang members, most of who is Bloods and who is targeting Plaintiff. The

Defendants Inch, Russell, Workman, Holms, and . ¢v4 24240 ARE 42h BLE vo OME

Plaintiff for their failure to protect and deliberate indifference to an obvious serious

 

continuance, episodic serial substantial risk of further harm. By these Defendants
actions/inactions, the Plaintiff is under imminent danger of serious physical injury
or death at Hamilton C.I. and in the Florida Department of Corrections.

28.) The sham “resolved protection transfer” has not abated the obvious risk. First,

Hamilton C.L. is gang infested; it is in the same region as Columbia C.I. Second,

 

! The first February 13, 2019 hearing was postponed because the investigator did not properly conduct investigation.

15
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 16 of 34

inmates from Columbia C.I. is sent to Hamilton C.I. weekly. Third, there has been
four gang stabbings, one inmate death, just from the week Plaintiff arrived at
Hamilton C.1. Fourth, upon arrival, staff advised Plaintiff “ain't no checking in here
(request for protection), that will cost you” and “ for you writ writers and grievance
filers, we got some gang members for that.” The Plaintiff has filed a complaint on
this matter. It is a matter of time before Plaintiff is exposed and attacked by the
active gang hit on him. Had Defendants acted reasonable, they would have
approved Plaintiff for protection management, or a private institution. The Plaintiff
is under imminent danger of serious physical harm at Hamilton C.I. and at time of
this filing.

29.) The Defendants as a whole are liable in both their official and personal

 

capacity. Defendants has handled many cases of need for protection, they were
faced with several formal, informal and appeals with evidence that Plaintiff had
been sexually abused (three) times, and otherwise stabbed (two) and assaulted
(three) times prior to their Institution this was advised to them and was a matter of
their own records. Despite this, Defendants intentionally in bad faith failed to make
a recommendation for a protective unit. This action or inactions resulted in further
attacks, and infliction of cruel and unusual punishment. .
30.) The Defendant as a whole are likewise liable in both, their official and person
capacity. Defendants have handled many cases of the need for protection. In fact,
they had just handled the case of Inmate Tyrone Leonard, an inmate stabbed the
same day, time, place, and by the same people. In all this, Plaintiff was treated
differently, merely being recommended a “resolved protection” transfer, while
inmate Leonard actually received a “protection unit transfer.” The Defendants were
armed with record evidence of a recent history of assault, battery, and sexual
abuse, and this having being Plaintiff's (9") “protection resolved transfer,” prior to
their institution. Despite this, Defendants intentionally, and in bad faith failed to

16
Case 4:19-cv-00126-WS-MAF Document 62: Filed 09/21/20 Page 17 of 34

make an equal recommendation for an approved transfer to a protection unit. Their
actions and or inactions resulted in further attacks, and infliction of cruel and
unusual punishment. |
31.) The Defendants Inch, Secretary of FDOC, his representatives, Defendants
Z. Culpepper, and the State Classification Office, Defendants M.
Workman, Y.Holms,; vand C, Russell are all liable in their personal and
official capacity. |
32.) These Defendants as the final approving authorities, despite their notice, have
in bad faith, and intentionally, ten times merely approved and transferred Plaintiff
on a sham “resolved protection transfer” to institutions they know to be gang
infested and having the most violence, despite the documented history of hits on
Plaintiff's life by gang members, and documented history of demonstrated attacks,
and a record Plaintiff (ten) such transfers to merely another gang infested
institution, where Plaintiff is located within weeks, and attacked again. Despite the
fact that policy states that (SCO) at the Central Office level is responsible for the
[review] of the inmate classification decisions. It is clear from the facts, the SCO
did not “review” anything, had they, it would have been evident something is
seriously wrong. Their duties included approving or rejecting or modifying the ICT
recommendations. In each (10) cases, all the SCO done was “approved” the ICT
action or inactions, and failed to place Plaintiff in a protective unit as enough is
enough. The SCOQ’s failure was a gross act of intentional bad faith, failure to
protect, and deliberate indifference. Each time, the SCO went as far as to transfer
Plaintiff to all gang infested institutions within the department, causing further,
imminent danger of serious physical injury or death.
33.) The Defendants Secretary of FDOC and its designated representatives, _ :
_ 8 Z. Culpepper, collectively, the Secretary of FDOC is liable in their
personal and official capacity after the (9") need for protection and the (9") attack.
17

 
Case 4:19-cv-00126-WS-MAF Document 62: Filed 09/21/20 Page 18 of 34

On 12/3/1 8, while at Madison C.L, the Plaintiff started to exhaust his
administrative remedies, and presented his informal grievance. Log # 216-1812-
0058. In said complaint Plaintiff charged an 8" and 14" Amendment violation of

_ the U.S. Constitution. Specifically, he alleged and demonstrated a failure to

 

protect, a deliberate indifference, due process, and cruel and unusual punishment
violation. The Plaintiff also cited to each institution and date he was attacked.

34.) As pointed out in said Grievance, in all this, FDOC has failed to protect
Plaintiff. The Florida Department of Corrections has a system for tracking of gang
members, and institutions with the most problems and inmates in a threat group.
Those spots, despite his victim status. It is the mission of the Defendants to always
place the safety of offenders, public and staff at the forefront of their efforts. For
this very reason, the review for protective needs process is in place. The Plaintiff
remedy request was a placement in a protection unit.

| 35.) On December 11, 2018, the ICT S. Beardon from Madison C.I. responded

 

with a boilerplate response, “due to the PM process not being complete your
grievance is being returned.” Id. Log # 216-1812-0058. It is noted the response
clearly demonstrates if the process was not complete. Beardon had this information -
before the process was complete, and thus, had a chance to fix the process and
recommend a protective unit. The Plaintiff December 17, 2018 filed an appeal Log
# 1812-216-100 directed to the Warden, but it was short stopped and also
responded to by Mrs. Beardon at Madison C.I. and which all Defendants was on
notice of and was in possession of. |

36.) On December 28, 2018, the ICT S. Beardon incompetently responded to

 

appeal as follows: “You are currently pending a [resolved protection transfer] and

the process is complete. Your protection hearing was held on December 17, 2018

 

which was according to policy and procedure.” Id. For the tenth (10%) time, and all
Beardon actually did was recommended a “resolved protection transfer.” A total,
| | 18
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 19 of 34

and intentional failure to protect, and deliberate indifference. The Plaintiff —
followed the last step, and filed his appeal to the Defendants, the Secetary FDOC
and Defendants SCO, and designated Defendants, and Z. Culpepper.
37.) In appeal Log # 19-6-01106, the Plaintiff pointed out that it was his 8" or 9"
“resolved protection” transfer from 2015, as pointed out in his informal. Id. That
he had a documented history of being the victim of assaults, batteries, and sexual
batteries, stabbed twice, and hit with a lock. The Plaintiff pointed out that the “hit”
continues to follow him and that he is in “imminent danger of serious physical
injury.” The Plaintiff's remedy was a continued plea for help and a placement in a
protective unit, all to no avail.

38.) On January 8, 2019, (three) days before arriving at Columbia C.I. Annex, and
about a week before his Columbia C.I. attack, the Central Office Defendants,
Secretary FDOC, and Z. Culpepper and SCO, responded as follows: “Your request
for administrative review has been received, reviewed and evaluated. The
Institutional Classification Team recommended [and] the State Classification
Officer approved you for a [resolved protection transfer]. [It was determined that
this type] of transfer would resolve your current need for protection and that
placement into [a protective management facility] was [not warranted] at this
time.” Id.

39. As clearly demonstrated here, Plaintiff labeled as a “snitch” by officials,
Plaintiff is an active ongoing target by gang members at each institution he has
been picked by Defendants Workman, Holms and Inch, together with each ICT
Defendant at all (11) Institutions cited herein. Where, on different occasions,

| Plaintiff has been threatened with injury, stabbed (two times), battered, sexually

assaulted (four times), hit in the head with a lock, threatened and assaulted at knife

 

point, and told that he was going to be subject of a “hit” no matter where he goes.
Plaintiff needed and received medical attention for his various injuries. Although
19
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 20 of 34

Plaintiff requested a placement in a “protective unit” despite their notice and
documented history of abuse, or need for protection, the Institutional Classification
Team (ICT) at each institution recommended worthless “resolved protection”
transfer to another harmful institution.

40.) The Florida Department of Corrections State Classification. Office (SCO)

Defendants Workman, Holms and Inch approved the “resolved protection” transfer

 

recommendation of the ICT’s at each institution in reckless disregard of the

obvious risk of further harm. Despite the SCO Defendants, which is located in
Tallahassee, Central Office is responsible for the review of, and for approving or
rejecting, the classification recommendations made by the ICT’s. It was obvious to
all Defendants that when multiple transfers proved ineffective at stopping the
attacks on Plaintiff, reasonable action to abate attacks should have been taken. For

| example, placement in a protective unit. The Plaintiff filed grievances, which when
denied, were appealed unsuccessfully to state officials in Tallahassee, Defendants
Inch and Culpepper, who accepted the determinations of the Defendant ICT’s, and
SCO’s, that “a [resolved protection transfer]....would resolve your current need for
protection and that placement into [a protective management facility] was [not
watranted].” |

41.) The Plaintiff submits, here, Defendants SCO, and Inch has intentionally failed
to appropriately review the decisions of the ICT’s and provided the protection he
needs from continuing attacks and threats by gang members. The Defendants (all)
knew merely transferring him from one handpicked punishment “disciplinary”
institution to another has not and would not brought an end to the gang retaliation
he is experiencing and that the ongoing pattern of acts reaches beyond what
happened at any individual institution, to include what happened at the statewide

offices of the Florida Department of Corrections in Tallahassee.

20
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 21 of 34

42.) The Defendants at Central Office and the Secretary have all acted in bad faith
and totally failed the protection, care, custody and control standards of the
Department and that of the Constitution. How could any good faith, reasonable

person find and “determined” that “placement into a protective management

 

facility was [not] warranted at this time,” in face of documented history of (10) ten
attacks, and (ten) “resolved protection” transfers, for being a victim of stabbings,
sexual abuse, and other abuses? As the’. Herring at Columbia C.L, the
ICT chairman put it, “the protective unit is full of nothing but gang members.”
Why would Defendants find it better to protect the very people who has distorted
the Florida Prison system, over a non-gang member? If they only have two
protective units in the State of Florida. This is a serious problem that must be
addressed, and constitutionally corrected, at bottom. Defendants’ actions/inactions
are in bad faith, maliciousness, and has caused a failure to protect, deliberate

indifference, due process, equal protection, inflicting cruel and unusual
punishment. The Plaintiff is imminent danger of serious injury or death.
43.) After shortly receiving resolved protection transfer and arriving at Hamilton
C.L, Main Unit, in addition to the facts pointed out in paragraphs 27-28 (adopted
by reference). On April 25, 2019, Plaintiff was retaliated on by security staff for
reporting that they ordered gang members to harm him and other inmates for “writ
writing” and “snitching.” Plaintiff was placed in Administrative Confinement.

- After filing several grievances, Plaintiff was released from confinement on May 8,

2019, and,on May 9, 2019,was transferred to the Annex of Hamilton.

44.) While at Hamilton Annex, the very officers and inmates Plaintiff was removed

from ~* a “hit” being placed on him, they was sent to Annex to follow Plaintiff.

Plaintiff was attacked by gang members and forced to request protection for the

11 time. On June 13, 2019, Plaintiff was placed in Administrative Confinement

for protection by the (ICT). Finally, after four years of being attacked and harmed

21 )
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 22 of 34

and making repeated requests to all five Defendants for a “protection unit”, on July
2, 2019, the Hamilton C.1. ICT recommended and the (SCO) approved a protection
unit.

45.) Despite this gross intentional belated approval for a protection unit (after four
years) the damages have been done. All five Defendants are liable because they
knew there was a risk of serious harm to Plaintiff. These Defendants knew because
Plaintiff notified them, his family notified them, and they were also armed witha .
well documented history of Plaintiff being targeted for four years. It was only after
11" attack and their notice of this action did they finally act. The Plaintiff is tied to
the tracks and the train is coming around the bend and this lawsuit is my and many
others only hope. |

46.) The Plaintiff is still under imminent danger of serious physical harm even to

_ where he is housed. This is because the Defendant has filled its protection
management unit with 80% gang members, the very people who is after Plaintiff.
This is a policy or custom by Defendant Inch that is intentional and belies the fact
a protection unit is required to be safe, yet it is not. There has been several
stabbings in the unit and gang members are allowed to run.and control the unit. It
is a matter of time before Plaintiff is attacked. Plaintiff has received word from
fellow inmates and officers, he will be targeted soon. In order to properly protect
Plaintiff and other statused prisoners, the Defendant Inch must remove all gang
members who have a “STG" file with the Department. The Plaintiff is in imminent
danger of serious physical injury at Wakulla C.I. protective management unit. As it .

is full of gang members who are not in need of true protection. —

 

 

nat sevens

BA.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 23 of 34

 

LCL VED 4 Al.
. OD FYE
oS FANE “Vir Lay MOF £03 “Ve VVRMBEL My 7- Orr

CZ —a
LVOLL v O7- AL
OE TH AN wing, OO PR EO BS Oxo

 

¥4) LY LIFE Aus Y OF BO19 FE PLA INTUS PREIVEO PIF biikvt(p
€.2., AMEX FOR SOLACE Ie 170 THE LROFECTIVE JUANACLMENT UIT.

Sif cause OF FH MLLLMOYINTS ZMCH WAOKK i AIO CULLIEGURS FALSE
72 Z
O ALLO Fug OMT SLL FH ip I KEK OF ARENi 6 FE LLB UTIL
/

b4as FYWREPTEMEO)
WT ZIG 8 Chie
on oS “0 (HEUBLGZOS way,
YS CGCL. 02 XFL ES U12040 70 Ylis80 fe vo 0
PROTECT (On WW1 7, OLS OTE Oo GA,

FHVEIR PUOFICE fit,
OF” Wo WO RECOLOEGD

V2). zag wAakuup e Zi, SIBLE, AIO CEWTKAL OFFICE OLPENOBNTS

2M, Cuspijygee fe
‘ YH? SAAGULS Atl AA
7 FH Yop, PAL WEG) 20/0) WAS aN) PIOFICE

Oiepter ont om a CHE CRAEVIUKE faces OF HE
STOOPCKES. «37 ONOIPNEMG Op Te GMT, LYM? SEVERAL,

as
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 24 of 34

50) Puy Fi LOA Y FH ULSI POUR NOTICING LVS LIKE
AO SAFETY C18 CL CRUNK OF 4A SUBSTANTIAL 1S OF SK 60S Ahk

By THATS eCbVEO wie Nomelko 4) OF ENORNTS AIO PFGPESHIIO

WEACMLS {Bf $rhih Aa Difafrm Gerevinict Kb é 1ta-1905- O08 .
CLS UTE THIS, THE CompfiulT CPS (ECEIVEO On) FIVGUST 8, BOP
400 On) Fob Shik OY, 77 0188 ObsliEg! 00 AUGUST 6) BOF,

Fol fb praet PELEO FYI ff flhé Fe FA CHYMENS ~PNO OI fbosF
8 3009, vr tse bihs mEO Kab (ia 1B OY 3. Dd AUbese
YE, O18, As Hifyplthh. bias f2LEO 70 AFEMANTE, Zen AAP
Cul tyaeR AIO ON AUST AA, Bot 9 TWE OLFLMANTS EEO

TWE Fie Pyqtin, Kolb A 1 9- 6-30 9Y0.

SU) AS A Ré8ULT OF THE SOEFEILTS | ZACH, (A+ CULLGVR S
AcFIons Of DMACTIONS, FRLLURE Fo fBaTteT FINO ELMER PTE LNOIVPELEN CE,
OMS SEMENMBEN (I, ROVI, binttLé te) TH SU) varie THE fel wll7S
SOTTEREO BY Ghilb MEMBERS IS SEVERAL CFKERS, VAN SUCH AO

JOCMOMEN [ULRELY CIBTCHEO, Fit bnirEt CMS (ROLY ANFURIED
SUMO PIO Fo RECEIVE OUT8ICE OICBL ATTEN TON (IF THM BMRSSEE

GENLA AL! A oS TAL. LAI OCF OHLR OF DOV ¥ fAS fo KESLLT; fULMUSTS
C93 FHPNSEAREO Fo COLVUMELE CZ. PIKE, bith AE CPS IPE
4-00 AAR. .

SB.) owt, Sok Monts Ahh) In) Jbnsupy Of 2020,

SMONO4 Colt@s, fi CihvfUmtats) C.%, CLASSE TCNFION OFFICER, TRICHEO
af ; iy

FO fb Spt tek f0t70 SOMME F FORTY CHICA CME °F4S aa
70 ftorterions FINO Kh buisti Keli psk (Rot) FO JK OTECIO VE
SUPNAGESMENT wiz. CRS. Colas CPLSEL DOVE O fULUNTYUF .
HET rit Pap" hs FolCouruug] Hts fihotbc7i0n) On) THE WNT.
Ft JULAUNTHE IAS OS Sibsttpke HéBtatd MbOICATIO) THAT CAUSED,

SLLE MASS, DN S00uMtA, (BLUREO VISION, fUSO loribusrar) CMLREBS
fA ITE Covel ror ftp prop Whi fsTANO bMlhi PE ofS FORCED
76 Sib. kph THbT SPitmk POR, gohAniTife OAS PIOVISEO fb
Zo Féttow pute, (nb8. CIM NS TRICKED P11) PUNO THE FORM
WIS EINOELO A OIVER Bf Nor fOr Contin LPR 0OTECT ION “

AY.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 25 of 34

IS fIROfURTEO £8 By COUfmpS, FE PLAINTHE SUBMITED 7? KEAVEET

70 dr7etKe fRolp SUCH OtAB Le WHE iS lL” 73 f COMINS,
AMO THE 167 rntabifes 210 por Bobi0 HERRING OR ENTERED RANTES FEAUHEO,

SF). OW a fbov7 CMNURY A7, AOSKO, FHt fLUPUINTUE S7YYUR Fit
LLLMAAUT L90LIUE, PIO FURS. Colts. PUIO fMOUISEO HME CIPS PALSEK Ly
SUMISEO PUB00T THE POLY, FIAT Palb CAS 70) POURESS flO SOLO NOT

WSU 70. OBIE Yifeotterian) THAT Lil fUCTIVE Pitt O18 ON LG.

THe Ob fE iT Ais KeSygnIel, FER AnvoTHie LAIST 00
Gooo for Tr. CURS. Colas STATEO. ONCE FHESROEES TS
SCTE 17 CAnit E Sty Yt, 79S PY :fES0T ON CANVAS ?

34 2020, yuanrug whs jlnekie ol f2 fies JOR TRANYLER FO

PELOTON PMO pWikttucnk ChuTtp | fte “) bntpe Pb OIAS FO BE

fOEMEO A THE GEVER PIL Poovenriod OSA E On) FHI SEVS

OUR ING, AOU SE7, JUPINTHF O19 SVE AIFVACAEE £8, By
GONE SMLMBERS.

SF. ) on SEER URRY FJ 2020. SUAINIATE OS fULPCEO ON SparHtfe
S08 JOR FPnsyge 70 WUIRC. Stml af FHE SPIE Cpilo (UEIMERS
Wo PCP “ig? GPT UE ON CANUAR ' F% ROQ0 CRE Or) THE

SHE /B0S, JNO Fly fof Piibtkto fpliyayp¢. Yt) AR Vis &
VOT NOY KRO, fLPUITHE WS JOLNCLO TA) PUOMIBUESTRIULVE COOIIHIEREUT

Cne7r /oR fRorteria) B07 SRCBUL AE bas (EMA G OSC YON AREY Fc7 tal ) |
ARPIWBOUGS fKUP tWAHIE OMS FLOUSEO CNT Al PYCOTIR DME, OLA I 7tfF

S2LLO 8 feR dK Of vAnel AubGhhOn i tS CEBU RY 3B AITTRCK
OW FHb (BUS SONO KEQLESTEO PROTECTIVE POPU LMENT,

SS) Opry Clu ring, Upto Rb Ck yor OF fUkP TUES ERLE UE
AM
OF Suge Fer SRYR SUPERIOR WAS Comppll£O Sb fUAINT ORF
SK . +4
es SEPLECTEO JOR CECT ION" Chor f{BbtAM A US0 PEL FO
; (7 NOT 1ATION FO CLASSIFICATION, bibl top VMOULO MOVE S760
SATE Rog LED G SU DSTRATIVE COMLNUMENT Arig SSEIMNG
PULNEO 2) Loz, >
oe te hea. SULOLCRK WIRE N07 NOTELEO OF pL AnimkS
| oY MO fW0OTOS OAS TAKEN, FHE GRIEVANCE WAS

AS
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 26 of 34

“ B oe
RPIEMZLED,

Ss 6.) S$ VASLAUENTL TA On) PEERY 40, RIRO, fLAUMMNTUF WAS
THEULSLKRED FO CSIRO) 0.2. SIS AKivAT, Fob SHME CAN MEMBERS
ZHAT rach Pei ont THE TKPIUSIER fB08EES ON SARS 3,

AINO FEBURAR Y 3 ARE FIG Oat THE TKS ORT SGS bri7
M110 PLO FIGPIDS f9FTACHEO Fl, Oyen pial AT Aro CE ,

 

SOON TF ZPUNEOPATEL (of fELEO FO bri vtinek NEG AKOING THE. -
APWUKS firs ps CEI, TRICKEO OF O90 Upitt AuiO Hk whSs
SEACEO Dd ContmstmpF OA) KR OTE CT ION) STATUS” lésornl
PY Zyvesribsrio) NO (CT PYLE ,

SI) on J4B RUNS Y Bt, 2ORO, wllile flkAnuTlf CIPS STEAL
OW fKROTECTION STAIUS INQ PIOUSLO fironk, OfF¢. fO0k PMO SEF.
THOMPSON YUMCEO AriorHg pumeTé tN fUbAnIT ES CEM Ole
S060 L o SMOG FESPULTEO fUpINTE SES SOR Cw F104
FO fi form OKA SEX BO pak, SER:

 

SE) Ow mmpey WY. 2020, CALTON C2, 27 (MLMBERS, CHIKROUM,
SOLS, PURI PHO Guzin) FO SPL MUTUF- ‘GE (RE E06 70 COMMEND
YOu BE KETRNEO Fo Fut LYOfoTeez VE JOPUBLENE SIT wiz] AO VéZ,
fLLANUM IME PIULEES Fair POKEMON TS BNSIEAO (MEK ML 2 Jk cont éé0

YP KESOLOEO SROTECTION TKR GC fRTMEC THEN I TRUE fiforécr tan)

WMT, FHUS, fOLAINTUF Las Gv SUOKCH 16, 30320 fORCK FO Nol RC,

SABE ME /S JUESEVTLY AD ONO 2 BUM EN LEnT COMER, |

GG) 7u0 faAnreak 18 Lxyyyeredeill fl OM OMG fRTTER OE fCKS
(ASO OFFACKS (UMNO AS fh fl 307 1S UN Faz ET OPS OF SLRIGUS
POMS SIAL BudeRY AAT MtRE, HH kKk Ak ARRIVED ON HHARCH 1G, AOAD
kon OMT OW Ot. FHE LA TEE LS fVOUSEO Zl GEER he. Me ftRit ag
SO PA TRANSIT StATUS” SINO LS KOT AIIOMEO FO AEQUEST JYQOTECTI MG
AT MUU RE « JOO CF ONAL Y, (OLB tal 00FE SS fbb fOVSEO 2 B6/ TAA
KE tt pray Bie WMO CHECK ING yw “Ar VMOMRE . ESSE LIS fel O1NG
FWKLATS OF OLATH Aid Fort USE 7 ple COUTIWE FO filk GRIEVANCES
OR -YGAT VIA 7s 4tue, “ JAMIE 010 Ub 43E EXfV0SEO AIS NTC

Abe

 
v Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 27 of 34

geo
wll

6) - OW Sih CY B0R20, PIE THE PLSINTHE OAS SBITENOtMG THE ALO)
ALESPRY, LI ORKING OD) GRIEVANCES Afri O1Nf. FHS CASE POND PISSASTING
(0 FEMI PRISER, Zuma fiEngaons cay ytt LEV bal.

Aw n°?

. QKEW fOLZL THE LLGKARY SYERVISOR, 7 O00lf POSSESSION) OF THE

PESENONIUT ELL FIERO THE SloTIOnN Aid GRIEVANCES JNO CAWED

 

 

DEENA JBEMMINY FO COME Fe AZAR YS.

é C). COAST AW PEUMMAY, AK  ezzL FOOK THE fOLP ITLL. (0) THE
OF 1 CHEE, fALAINTILE SAS fLACEO (0 MBWNMOCULSS « FE GRIEVANCES
FO THUBHASSLE AMO 70 THe OUROEN) WINS HPO 70 [BEtAAY Auld?

AE AERO BY HER, BénnYy Aecista Pt piarif¢ OF Lig fa

Awe AES S007 tt,” AMO fe bier RITTER.” CN Beh

ne neg PUBOUT FOE LBCE IMO ADVISE jOLLL 70 00
f LLELL SLAOMEO THE OLATIF,

 

- bA) - THE. Corti fot MAi YS Ftd ALLL 40 PLOWWE/NAOE
AWE 70 PME ftAIuT FS MECH AIO PUNISEO Hb Oe ARE
Sch OF your CompuniuTtad, ANO ERE VANE bRITTING, SHE
THEM (tO fUltL ZNSEAF MIS PINMERS INFO fpilstlF3 AECTOM
ChAtnalg THe WERE Loot nih (OR ORES THAT flbP ITIL E
WUNY BE Surrensinf, THE | CfyfO7.— BEiipit/ THEY POWSEO
LF” PLAIN (Pipers uy OF teupr 700K LL nee OR ur tF On
AG RibviNeE, rHky Wz fur aa kntiRé foor mt youR ASE,
AW HA eh Neo fh 70 ORTH, Pll THE bftvAnces AS

PEPEO Uf9 AKO ZNVMATE Fav IS (90T10n) CIAS OELIMEO AL
Cou TRABANO.

 

69). ow rny 0, A080, 97 7-20 AM tygn BEM
SNE fh Ainititf AP AUSCYU MARY fEpQOKT FOR POSSESSION OF

CONT RAE ANG, GR JGERMENM , EN fOOSSESS10n) OF 09 [LOFVON FAT
WE WROTE fof? TALUY. OV pray
fou Gusry OF SALO

 

44, ACAO THE fbn tlF AAS

“VEACT SOMO Bvt (43) PAYS ROBART IO
fia ‘
@ 7OLQ Jvsr Att Seuvk “Mod T ed Chosfepa °"

¢

a7.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 28 of 34

6 y) - OW ONE F0 BORO FHI OLA MyzISLE CLAS FPAVVISSEKE O
AKiwe Tet Wy, ie |

WLR 2M,
WNupy, 8 LOUMMEMLT LOPNEER OF SEROUS KMS cfd

¢* LK FO SW 4236 Cz. PMU. ALE Ps

6S). Som uy

en AS, ROAO VOOWL Fit fKkprugr te MAS
WV ATONE Brig

SEX ALA

 

THE 2K Parmge tong CUSED {Be SEVERAL CON IUUERS.

aL),
Chyy 40 Ke

CEL) ap )
POSTAY por CNEL eK, Uap.

GANG iw,
L4Y Rinr’ py ”

O0htt) CN 7H
KE, Une Hit HAS pry

GYME Fo
Dfapyn? SEXUAL

£4 7 YP fy FAegr
ORIE VANCES LYI0O f£OR CLO ca Conte
AALS

WEE BIO SL
2 , CVCAMEE
Ww Fok 22, 2020 O S700) hl FZ

GE FACE 40 On CHK
ATF, MET igy 15 OM ’ ’
Akt JE AUT AS wy 00 filo 200 7, te “hf,

E SEF Oy ges AED, UL MWEE?

67). ld
). THE SEBUMITUS 18 ti Zrmpgaleyr OAR Of PERL OUS
PUVYS IC OYULE pr id

FEMMES SUEK iy fay, se
a
F 2 1 Allbriggg Comp yyy QO WS SZBLE, FHS

of.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 29 of 34

V2. <SIAILMWENT OF CLAZIS -

Srark wHAar Abts wldtee tut CoustiTeTion, LACS, O° FAEATIES OF
THE WTO STRATES You CAE HAE bin) VIOLRTO, BE VECHIO, ASUMBER
Lien SERRATE CKhing P0000 SLE 77 FO FHb FACTS SULEGEO 10)
SECTION WV, 2k CLANS SPRL niet PibLAO Fd Plt SAME AAEIC PWIOVENT
Of Zssut THEY Misr Bb PUURESSEO BI) FP) SEEPRATE CWE AtGHIS

Capypaltiinl 7, -

 

Bs 7HE OLLEN Zz
Oe GANTS, 2£NCA CUR KU, ANO HOLMES AND CULLE LA
HES PUTER YIoL ATO W pp a
fil fiurt7s 6 °O” flO 17" pybEwoubur KU MIS
70 BE FREE fom tnflicrian Of CRVEL “WO Uns Usp. AUN SHWMENT

AAEM ELE ALO NT WAS FR 70 FROMECT FE fl jgryz, LE (Ron? A

AW tb, :
“ oe oes m One SMO Orblheu jog WAS OLA UATE f INOUPILENT
| GUESTS AAO WEEO faye Sot Ect, JERE SNS O-€ Vv).

C. EACH OLFEN OAT £8 by SHER PPCTIONS OR AAT IONS KIAS KESULIEL
an pbAwum Kt BEG AOTRCKED AMO WPRO BY CAMELS, SEXUAIY
fibistO By hf. Bilt y, AYO Mp flizd AiO SEKUAMY BA7TEREO {BY
4 chu maTe fhnloy Gettin 411 FR Titige fAKURE 70 fiRortcr find
QLLIBLKRIE Zea ihiu ce Fa L/S AGRO fLbguisT Fok fIROrecr itl,

POMS (SESE) (61- GF). |

27.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 30 of 34

D. 7H Ob feopnlts POLINE, Zier, CULL PIO bugKvIbA, farOrhed
YUONG b11:70f THE COLUNYGIO C.2, ZET- tings Violprto SUP WITE
AiboTt: Usk? FA LY TH. SYUMYHNME FO FH OS, Copis71T urns BY
Eto Ul ff titel ak k fof Fede, JE} CHO LUYDLOCEMLNT UNF

 

 

Minus, THE £07 WUMMEKS HoLOnlb 0 MERRION) THE

(Mpc SVG CMI EGE oF SUUTECTION AS KESUKOT GHE
PERT O45 HithimtO. TA. pnb (53-69%).

!. Leen OELENOBT HOS VOLBTEO OLB UITHIS RUMIS UNOG?
PRICE Z Her1a/3 2 2 AUP 17 Of THE SLR 104 COMSTOFUTION,

So THE Ke Asopls STATEO TRI JUG 3 SB — GY. J.

0.
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 31 of 34
VZZ AELZEF KEQUESTEO.'

STATE QRv1EfA Ly SAS AEL VEE 00 SELR (RO FALE COVAF: O10 OF
Shik LEG SL Mb ur Of CITE FO COSESS STATUTES.

OMEN CONE LESVNTIEE SES MCOTF HY LAYS THF Fe0«8
COURT ENTER Fedbnpinht FO fOLL"UW0TWE PIS follOors

a. COMMENSATOR J POUGES S10 FHE JltloulT of 2, Salton)
POVMARE. 9S Fo LMU bf PEL EMO fap. Soni y find SEVER ALY.

A. Lark Giiltitts: of J P00, 000.00, 0 70 Lacw
OL ENON T 61TH SY Ar O SEVER AY.

_ Let lz hhy ZLUSOMTIONTA Tilt Loftot UW Ro rtcrit

| THE htearilf FRI THE ONG OG LOTTERY) Of PM AIT TRE Anis OF

Ohh yeti ten, PRO cote SUL WG OF TRRERABLE WAKO.

fy OMMEBING fb MIYE fJUMED pu THE SUC TIA StpthbiEtiwe
ur AT tkimgsa Cz, APUEX, gry / OFF |

y WL0 A, MPOOSMECT AE” ALLEL!

ELEN GINIS FO SCA SOLUNGE Py
UNIT AIF

OW Of DE OALER ING Fat
FH Roe cr rug NLENT

Comor cTrant 70 OS Exe péregs :
( MOTE oF ABUSE OE" fag CMG 7, vo oe
LELULEEES ONO

Cu VUCLBIGO) OF PIS LURMIS

B4
[> Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 32 of 34

I DECLARE UNDER PENALTIES OF PERJURY THAT THE
FOREGOING STATEMENT OF _ FACT, INCLUDING ALL
CONTINUATION PAGES, IS TRUE AND CORRECT.

 

 

8/10/2020 | (XO O
aT 7

N\
(Date) (Si of Plaintiff)

IF MAILED BY PRISONER:
I declare (or certify, verify, or affirm) under penalties of perjury that this complaint
was (check one):
( 4 Delivered to prison officials for mailing or ( -) deposited in the prison’s

internal mail system on:

The /% Gay of fubrs o 20.20 i\
OS

(Sighatureof Plaintiff

 
a OA Resa i)

 

 

[cca Document 62 FilegapSh2alR0, <Page 3 ge

CORRECTIONAL INSTITUTION _
| hos : Lakh a £3770 Se

 

  

CRRECTIOUHE. “orrrriad Aoi

   
 

Pie -

 

 

    
  
  

OnliTED STATES Cau
AREER ust#ET a Of fL, 1d.
oe PE VCE. oF THe. en

   

ML: Mera Aha Sheer gl 2
— Piittasses
ae 2827 “eer 7

 

 

 

 
Case 4:19-cv-00126-WS-MAF Document 62 Filed 09/21/20 Page 340f 34.
\ E PROVIDED TO b
: SANTA ROSA C.. ON

{AUG 1929

nl
$a maeveedl.

i,
ak

 

 

ij or Lo
iy te

 

 

 

 

 

 
